Detailed Action
This office action for US application number 16/436,213 evaluates the claims as filed on March 28, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.

Response to Arguments
Applicant's arguments filed March 28, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Ainsworth, Lazarof, and Chirico teach all the newly-amended limitations and is capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that, as discussed in the interview, the amendment overcome the rejections of record (Remarks p. 14), Examiner notes that the rejection provided below have been amended accordingly to reflect the amended claims and a broadest reasonable interpretation thereof.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim 38, the specification appears to lack proper antecedent basis for “the channel in the inner surface of each of the distal sleeve member, the central sleeve member, and the proximal sleeve member does not extend through a side wall to the outer surface of the corresponding sleeve member”. This is a negative limitation, i.e. the claim is requiring that the channel does not extend through a side wall. Negative limitations are not per se improper, but they must be supported by the originally filed disclosure. As provided by MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure; if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims; and the mere absence of a positive recitation is not basis for an exclusion. The specification is silent regarding the channel not extending through a side wall. As noted above, the absence of a positive recitation is not a proper basis of support for a negative limitation. Additionally, since the specification is silent on the matter of the channel extending through a side wall, then the “alternative elements” rationale discussed above in the MPEP is not applicable.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the channel in the inner surface of each of the distal sleeve member, the central sleeve member, and the proximal sleeve member does not extend through a side wall to the outer surface of the corresponding sleeve member of claim 38 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 38 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claim 38, “the channel in the inner surface of each of the distal sleeve member, the central sleeve member, and the proximal sleeve member does not extend through a side wall to the outer surface of the corresponding sleeve member” appears to be new matter. This is a negative limitation, i.e. the claim is requiring that the channel does not extend through a side wall. Negative limitations are not per se improper, but they must be supported by the originally filed disclosure. As provided by MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure; if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims; and the mere absence of a positive recitation is not basis for an exclusion. The specification is silent regarding the channel not extending through a side wall. As noted above, the absence of a positive recitation is not a proper basis of support for a negative limitation. Additionally, since the specification is silent on the matter of the channel extending through a side wall, then the “alternative elements” rationale discussed above in the MPEP is not applicable. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 9, 13, 14, 17-25, 37, and 38 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 9 is/are unclear with regards to a distal end of the first fastener in line 2, where claim 7 provides that the first fastener extends through openings in each of the distal anchor, central member, and proximal anchor. That is, it appears that pin 920 is the only disclosed element that reads on the claimed first fastener. However, as shown in Fig. 29 distal anchor/sleeve 930 is positioned proximal to the end 922 and the proximal anchor/sleeve 950 proximal the right end as shown in Fig. 30. Accordingly, it appears from Figs. 29 and 30 that distal ends/sides are on the left and proximal ends/side are on the right, where 960 connects to the right/proximal end of 950. Examiner is interpreting this broadly as the second fastener is connected to the distal end of the first fastener by connecting to the proximal end of the first fastener and suggests amending to clarify.
Claim(s) 13 is/are unclear with regards to the distal end of the first fastener in line 21 as such lacks antecedent basis support and appears to refer to the end opposite the proximal end of the first fastener. However, claim 13 lines 4, 7-8, and 12-13 provide that the proximal end of the first fastener comprises the threaded portion and is inserted through the distal sleeve and the central sleeve. Examiner is interpreting this as referring to, and suggests amending as, “the proximal end of the first fastener”.
Claim(s) 25 is/are unclear with regards to “an assembled configuration” in line 5 and if such is intended to refer to or be in addition to that of claim 13 line 24. Examiner is interpreting this as referring to, and suggests amending as, “[[an]]the assembled configuration”.
Claim(s) 14, 17-24, 37, and 38 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base and/or intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 4, 5, 7, 9, 10, 35, and 36 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Ainsworth et al. (US 2011/0040329, hereinafter “Ainsworth”).
As to claim 1, Ainsworth discloses an assembly (Figs. 18-23) capable of use for stabilizing a synovial joint (Fig. 18 shows using in stabilizing joints), the assembly comprising: a distal bone anchor (2300) having an outer surface that includes a projection (thread 2304, Fig. 19, ¶126) that extends outwardly therefrom (Figs. 18-20) capable of fixing the distal bone anchor to a first bone of the synovial joint (Fig. 18); a proximal bone anchor (220) distinct from the distal bone anchor (Fig. 20), the proximal bone anchor having an outer surface that includes a projection (thread 2204, Fig. 19, ¶125) that extends outwardly therefrom (Figs. 18-20) capable of fixing the proximal bone anchor to a second bone of the synovial joint (Fig. 18); a central member (2500) distinct from the distal and proximal bone anchors (Fig. 20), wherein the central member has opposite ends (2516, top of 2504 as shown in Fig. 20, Fig. 20) and a generally smooth outer surface (Fig. 20) that extends from one of the ends to the other opposite end (as defined, Fig. 20), wherein the central member is disposed between the distal and proximal bone anchors (Figs. 18, 22, and 23); and a plurality of fasteners (2700, 2600, 2400, 2100) capable of use for connecting the distal bone anchor, the central member, and the proximal anchor to one another (Figs. 18, 22, and 23); wherein, the projections of the distal bone anchor and the proximal bone anchor each extend outwardly beyond the generally smooth outer surface of the central member when the distal bone anchor, the central member, and the proximal anchor are connected to one another (Figs. 18, 22, and 23).
As to claim 4, Ainsworth discloses that the plurality of fasteners includes at least one first fastener (2700, 2600, 2400, 2100) capable of securing the proximal bone anchor to the central member (Figs. 18, 22, and 23).
As to claim 5, Ainsworth discloses that the at least one first fastener includes a first fastener (2700, 2600, 2400, 2100) that extends through and beyond the distal bone anchor to be connected to the central member (Figs. 18, 22, and 23).
As to claim 7, Ainsworth discloses that the at least one first fastener includes a first fastener (2700, 2600, 2400) that extends at least partially through interior openings in each of the distal bone anchor, the central member, and the proximal bone anchor (Fig. 23) capable of use for securing the distal bone anchor, the central member, and the proximal bone anchor to one another (Fig. 23).
As to claim 9, Ainsworth discloses that the plurality of fasteners includes a second fastener (2100) capable of being connected to a distal end of the first fastener (Fig. 23) capable of securing the distal bone anchor, the central member, and the proximal bone anchor to one another (Fig. 23). 
As to claim 10, Ainsworth discloses that the first and second fasteners each have opposing ends with one end that is enlarged relative to another end (Fig. 23).
As to claim 35, Ainsworth discloses that the projection of the distal bone anchor is a helical thread (¶126) and the projection of the proximal bone anchor is a separate helical thread (¶125) that is spaced from the helical thread of the distal bone anchor when the distal bone anchor, the central member, and the proximal anchor are connected to one another (Figs. 18 and 23). 
As to claim 36, Ainsworth discloses that the central member has an elongate configuration (Figs. 20, 22, and 23). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 4, 5, 7-11, 35, and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lazarof (US 2008/0208264).
As to claims 1, 4, 5, 7, 9-11, 35, and 36, Lazarof discloses an assembly (Figs. 1-4) capable of use for stabilizing a synovial joint (¶6), the assembly comprising: a distal bone anchor (right portion of 110 as shown in Fig. 4) having an outer surface (Figs. 1-4) that includes a projection (see illustrations of Figs. 2-4) that extends outwardly therefrom (Figs. 1-4) capable of fixing the distal bone anchor to a first bone of the synovial joint (Figs. 1-4, ¶6); a proximal bone anchor (left portion of 110 as shown in Fig. 4) having an outer surface (Figs. 1-4) that includes a projection (see illustrations of Figs. 2-4) that extends outwardly therefrom (Figs. 1-4) capable of fixing the proximal bone anchor to a second bone of the synovial joint (Figs. 1-4, ¶6); a central member (see illustration of Fig. 4) having opposite ends (left and right end of the central member as shown in Fig. 4) and a generally smooth outer surface (see illustration of Fig. 4, Fig. 4) that extends from one of the ends to the other opposite end (as defined, Fig. 4), wherein the central member is disposed between the distal and proximal bone anchors (as defined, Fig. 4); and a plurality of fasteners (400, 450) capable of use for connecting the distal bone anchor, the central member, and the proximal anchor to one another (Figs. 1-4); wherein, the projections of the distal bone anchor and the proximal bone anchor each extend outwardly beyond the generally smooth outer surface of the central member when the distal bone anchor, the central member, and the proximal anchor are connected to one another (Figs. 1 and 4). As to claim 4, Lazarof discloses that the plurality of fasteners includes at least one first fastener (400) capable of securing the proximal bone anchor to the central member (Figs. 1-4). As to claim 5, Lazarof discloses that the at least one first fastener includes a first fastener (400) that extends through and beyond the distal bone anchor to be connected to the central member (Figs. 1-4). As to claim 7, Lazarof discloses that the at least one first fastener includes a first fastener that extends at least partially through interior openings in each of the distal bone anchor, the central member, and the proximal bone anchor (Figs. 1-4) capable of use for securing the distal bone anchor, the central member, and the proximal bone anchor to one another (Figs. 1-4). As to claim 9, Lazarof discloses that the plurality of fasteners includes a second fastener (450) capable of use for being connected to a distal end of the first fastener for securing the distal bone anchor, the central member, and the proximal bone anchor to one another (Figs. 1-4). As to claim 10, Lazarof discloses that the first and second fasteners each have opposing ends with one end that is enlarged relative to another end (Fig. 4). As to claim 11, Lazarof discloses that the distal and proximal bone anchors include expandable end portions (Figs. 1-3, ¶s 6 and 18) capable of use for fixing the anchors to the respective first and second bones of the synovial joint (Figs. 1-4, ¶6). As to claim 35, Lazarof discloses that the projection of the distal bone anchor is a helical thread (Figs. 1-4) and the projection of the proximal bone anchor is a separate helical thread (Figs. 1-4) that is spaced from the helical thread of the distal bone anchor (by the central member) when the distal bone anchor, the central member, and the proximal anchor are connected to one another (Figs. 1-4). As to claim 36, Lazarof discloses that the central member has an elongate configuration (Fig. 4).
Lazarof is silent to the proximal bone anchor being distinct from the distal bone anchor and the central member being distinct from the distal and proximal bone anchors.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the proximal bone anchor, the central member, and the distal anchor to be separate and distinct elements, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.


    PNG
    media_image1.png
    683
    1362
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    893
    1179
    media_image2.png
    Greyscale


As to claim 8, Lazarof discloses the invention of claim 7.
Lazarof is silent to the first fastener including a protrusion on an outer surface thereof to keep the first fastener from rotating relative to the distal bone anchor, the central member, and the proximal bone anchor. 
Lazarof teaches that the second fastener includes a protrusion (see illustrations of Figs. 2-4) on an outer surface thereof (Figs. 2-4) to keep the fastener/expansion member from rotating relative to the distal bone anchor, the central member, and the proximal bone anchor (Figs. 2-4, as evidenced by Lazarof 2005/0042574 element 10, Figs. 1-3, ¶s 29 and 30) and the first fastener comprises a tool-engaging opening (Fig. 4, ¶24) at the distal-end (Fig. 4) for rotating the plurality of fasteners (Figs. 1-4). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the protrusions on the first fastener and the tool-engaging opening on the second fastener, since it has been held that rearranging parts of an invention involves only routine skill in the art and such would prevent rotation between components between/over a larger surface area that would reduce frictional contact and improve stability and thereby improve the expansion operation of the assembly while predictably enabling tool insertion and thereby activation of the assembly from the proximal end. 

Claim(s) 1, 4, 5, 7-11, 35, and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lazarof (US 2008/0208264) in view of Chirico et al. (US 2009/0012564, hereinafter “Chirico”).
As to claims 1, 4, 5, 7, 9-11, 35, and 36, Lazarof discloses an assembly (Figs. 1-4) capable of use for stabilizing a synovial joint (¶6), the assembly comprising: a distal bone anchor (right portion of 110 as shown in Fig. 4) having an outer surface (Figs. 1-4) that includes a projection (see illustrations of Figs. 2-4) that extends outwardly therefrom (Figs. 1-4) capable of fixing the distal bone anchor to a first bone of the synovial joint (Figs. 1-4, ¶6); a proximal bone anchor (left portion of 110 as shown in Fig. 4) having an outer surface (Figs. 1-4) that includes a projection (see illustrations of Figs. 2-4) that extends outwardly therefrom (Figs. 1-4) capable of fixing the proximal bone anchor to a second bone of the synovial joint (Figs. 1-4, ¶6); a central member (see illustration of Fig. 4) having opposite ends (left and right end of the central member as shown in Fig. 4) and a generally smooth outer surface (see illustration of Fig. 4, Fig. 4) that extends from one of the ends to the other opposite end (as defined, Fig. 4), wherein the central member is disposed between the distal and proximal bone anchors (as defined, Fig. 4); and a plurality of fasteners (400, 450) capable of use for connecting the distal bone anchor, the central member, and the proximal anchor to one another (Figs. 1-4); wherein, the projections of the distal bone anchor and the proximal bone anchor each extend outwardly beyond the generally smooth outer surface of the central member when the distal bone anchor, the central member, and the proximal anchor are connected to one another (Figs. 1 and 4). As to claim 4, Lazarof discloses that the plurality of fasteners includes at least one first fastener (400) capable of securing the proximal bone anchor to the central member (Figs. 1-4). As to claim 5, Lazarof discloses that the at least one first fastener includes a first fastener (400) that extends through and beyond the distal bone anchor to be connected to the central member (Figs. 1-4). As to claim 7, Lazarof discloses that the at least one first fastener includes a first fastener that extends at least partially through interior openings in each of the distal bone anchor, the central member, and the proximal bone anchor (Figs. 1-4) capable of use for securing the distal bone anchor, the central member, and the proximal bone anchor to one another (Figs. 1-4). As to claim 9, Lazarof discloses that the plurality of fasteners includes a second fastener (450) capable of use for being connected to a distal end of the first fastener for securing the distal bone anchor, the central member, and the proximal bone anchor to one another (Figs. 1-4). As to claim 10, Lazarof discloses that the first and second fasteners each have opposing ends with one end that is enlarged relative to another end (Fig. 4). As to claim 11, Lazarof discloses that the distal and proximal bone anchors include expandable end portions (Figs. 1-3, ¶s 6 and 18) capable of use for fixing the anchors to the respective first and second bones of the synovial joint (Figs. 1-4, ¶6). As to claim 35, Lazarof discloses that the projection of the distal bone anchor is a helical thread (Figs. 1-4) and the projection of the proximal bone anchor is a separate helical thread (Figs. 1-4) that is spaced from the helical thread of the distal bone anchor (by the central member) when the distal bone anchor, the central member, and the proximal anchor are connected to one another (Figs. 1-4). As to claim 36, Lazarof discloses that the central member has an elongate configuration (Fig. 4).
Lazarof is silent to the proximal bone anchor being distinct from the distal bone anchor and the central member being distinct from the distal and proximal bone anchors.
Chirico teaches a similar assembly (Fig. 11A) comprising: a distal bone anchor (30a) having an outer surface capable of fixing the distal bone anchor to a first bone (Fig. 11A, ¶50); a proximal bone anchor (30b) distinct from the distal bone anchor (Fig. 11a, ¶s 50-52), having an outer surface capable of fixing the proximal bone anchor to a second bone (Fig. 11A, ¶50); a central member (50) distinct from the distal and proximal bone anchors (Fig. 11a, ¶s 50-52); wherein the central member is disposed between the distal and proximal bone anchors (Fig. 11a, ¶s 50-52).
One of ordinary skill in the art at the time of the invention would have been motivated to modify/specify the proximal bone anchor, the central member, and the distal anchor as disclosed by Lazarof to be/are separate and distinct elements as taught by Chirico in order to select a known method of forming the proximal bone anchor, the central member, and the distal anchor (Chirico ¶s 50-52) and enable the parts to not be fully assembled until the time when they are being positioned within the body site (Chirico ¶51). That is, Chirico discloses that forming the proximal bone anchor, the central member, and the distal anchor as a single unit or as separate pieces provide an equivalent structure known in the art.  Therefore, because these two assemblies were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute separate pieces for a single unit.


    PNG
    media_image1.png
    683
    1362
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    893
    1179
    media_image2.png
    Greyscale


As to claim 8, the combination of Lazarof and Chirico discloses the invention of claim 7.
The combination of Lazarof and Chirico is silent to the first fastener including a protrusion on an outer surface thereof to keep the first fastener from rotating relative to the distal bone anchor, the central member, and the proximal bone anchor. 
Lazarof teaches that the second fastener includes a protrusion (see illustrations of Figs. 2-4) on an outer surface thereof (Figs. 2-4) to keep the fastener/expansion member from rotating relative to the distal bone anchor, the central member, and the proximal bone anchor (Figs. 2-4, as evidenced by Lazarof 2005/0042574 element 10, Figs. 1-3, ¶s 29 and 30) and the first fastener comprises a tool-engaging opening (Fig. 4, ¶24) at the distal-end (Fig. 4) for rotating the plurality of fasteners (Figs. 1-4). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the protrusions on the first fastener and the tool-engaging opening on the second fastener, since it has been held that rearranging parts of an invention involves only routine skill in the art and such would prevent rotation between components between/over a larger surface area that would reduce frictional contact and improve stability and thereby improve the expansion operation of the assembly while predictably enabling tool insertion and thereby activation of the assembly from the proximal end. 

Allowable Subject Matter
Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 14, 17-24, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 would be allowable if rewritten as suggested or consistent with the interpretation set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action for the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775